Title: To George Washington from Daniel of St. Thomas Jenifer and Josiah Beall, 22 June 1780
From: Jenifer, Daniel of St. Thomas,Beall, Josiah
To: Washington, George



Sir.
In General Assembly, Annapolis June 22d 1780

The extreme difficulty of embodying and marching the number of Militia required of this State by your Excellency and the Committee of co-operation, the impracticability of marching them in due time, owing to the total want of camp equipage, arms and accoutrements, the difficulty of procuring Waggons and Horses, the approaching harvest and the importance and necessity of securing it, have induced us to lay before your Excellency the following proposition; if it should meet with your approbation, and that of the Committee we will stretch every nerve to carry it speedily into execution.
We propose to exert our utmost endeavours to raise two thousand regulars to serve during the War, fourteen hundred and sixty nine of this number to compleat our battalions according to the late proposed augmentation; the residue we propose to form into a Regiment to act in the place of the Militia required and this State will furnish and fill up the Regiment to its full complement, to join the Continental Army whenever we shall be called on to furnish aid of Militia, and we flatter ourselves, that as long as we furnish our Quota of Regulars and this additional Battalion, that we shall not be required to furnish Militia, unless in cases of extreme exigency.
This plan if generally adopted would put under your Excellency’s direction and command a regular and effecient force, on which you could constantly depend; it would save a great expence to these States in carriage, provisions, arms and accoutrements; it would conduce to reconcile the minds of the people, to the heavy charges of the War, when assured, they should be left at home to cultivate their lands, and reap the fruits of their industry; it would certainly tend to encrease our crops, and afford the means of maintaining a much greater regular Army than can be supported under frequent calls of the Militia; it would in some degree prevent those emigrations of our Men Westward, which is become a very serious and alarming consideration to these States in general, and to this in particular.
If your Excellency on a view of all circumstances should think it more conducive to the public interest to order the fourteen hundred and sixty nine recruits destined to fill up our battalions to join the Army under your immediate command they shall be sent forward with all the dispatch in our power.
If this proposal should meet with your Excellencys approbation, and that of the Committee it will be necessary, we apprehend, to draw from our battalions under the Baron de Kalb, a number of officers, to command, form and discipline these new recruits.

If the two thousand two hundred and five Militia should be thought absolutely necessary and preferable to the plan proposed we will use our utmost endeavours to forward them on, but we fear, however strong our inclination, it will not be in our power to send out that number by the time required. We have the honor to be with the highest respect and attachment Sir your Excellencys, Most Obedient & most hble Servts

Dan. of St Thos Jenifer Prest SenateJosia Beall Speaker ho. del.

